Citation Nr: 0324571	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for proliferative vitreoretinopathy, left eye, currently 
rated as 40 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left eye (other than 
proliferative vitreoretinopathy of the left eye). 


REPRESENTATION

To be clarified.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1953 to May 1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted compensation under 38 U.S.C.A. § 1151 for 
left eye disability which the RO has described for rating 
purposes as proliferative vitreoretinopathy of the left eye.  
A notice of disagreement was received in August 2000, a 
statement of the case was issued in July 2001 and a 
substantive appeal was received in September 2001.  The 
veteran testified at a Travel Board hearing in April 2003.

The Board notes that in his August 2000 notice of 
disagreement, the veteran appears to be raising the issue of 
entitlement to compensation for right eye disability 
secondary to his left eye disability.  This matter is hereby 
referred to the RO for appropriate action.

In view of the veteran's contentions to the effect that he 
suffers left eye disability above and beyond the 
proliferative vitreoretinopathy, left eye, for which 
compensation under 38 U.S.C.A. § 1151 has already been 
awarded, the Board believes that two separate issues are in 
appellate status.




REMAND

In April and June 2003, the Board received additional medical 
evidence regarding the veteran's increased rating claim.  The 
RO has not reviewed this new evidence, and the veteran has 
not waived preliminary review by the RO.  

With the above in mind, the Board notes that the United 
States Court of Appeals for the Federal Circuit recently 
invalidated a VA regulation which allowed the Board to 
develop evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason 
for the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it appears 
that preliminary review of the new evidence by the RO is 
necessary before the Board may proceed with appellate review.

The Board notes that there is an October 2001 letter from the 
Red Cross indicating that it was no longer representing the 
veteran.  However, the Board also notes that the veteran was 
represented by a Red Cross representative at his April 2003 
Travel Board hearing.  The Board believes that clarification 
is necessary regarding the issue of representation.

In addition, the Board notes that the veteran's contention 
that his left eye disability is more severe than is reflected 
by his current disability rating appears to have two 
components.  Not only is the veteran alleging that his retina 
disability is more severe, he is also alleging that his 
disability involves more than just a retina disorder.  
Specifically, he references damage to his cornea and his 
optical nerve. Under these circumstances, the Board believes 
that a VA examination is necessary to ascertain the scope and 
severity of the veteran's current left eye disability.



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
veteran has been advised of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain pursuant to Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

2.  The RO should contact the veteran and 
the American Red Cross and ascertain the 
status of any ongoing representation of 
the veteran in this appeal.  If he is no 
longer represented by the American Red 
Cross, then he should be afforded an 
opportunity to appoint a different 
representative.  The claims file should 
then be properly documented to reflect 
such representation, if any.  

3.  The RO should make arrangements to 
schedule the veteran for a special eye 
examination by an appropriate specialist.  
It is imperative that the claims folder 
be made available to the examiner for 
review.  The examiner should ascertain 
the severity of the veteran's current 
retina disability in his left eye and 
should also identify the scope and 
severity of any other current left eye 
disorders, to specifically include any 
disorders of the cornea and/or optical 
nerve.  The examiner should be asked if 
any additional disorder(s) of the left 
eye are at least as likely as not caused 
by the June 1998 eye surgery, a secondary 
result of the proliferative 
vitreoretinopathy of the left eye which 
has been found to be due to the June 1998 
eye surgery.  A detailed rationale should 
be offered for all opinions. 

4.  The RO should then review the 
expanded record (to include all evidence 
received since the most recent 
supplemental statement of the case) and 
determine whether entitlement to an 
increased rating is warranted.  The RO 
should also determine whether any other 
current left eye disorders are related to 
the June 1998 VA surgery under the 
provisions of 38 C.F.R. § 1151, or are 
proximately due to or the result of the 
proliferative vitreoretinopathy of the 
left eye which has already been found to 
be compensable under 38 U.S.C.A. § 1151.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case addressing both 
issues and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



